Exhibit 10.21

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER
IS EXEMPT FROM SUCH REGISTRATION.

WARRANT TO PURCHASE STOCK

Company: Real Goods Solar, Inc., a Colorado corporation

Number of Shares: 106,557, subject to adjustment

Type/Series of Stock: Class A Common Stock, $0.0001 par value per share

Warrant Price: $1.83 per Share, subject to adjustment

Issue Date: March 26, 2013

Expiration Date: March 26, 2020 See also Section 5.1(b).

 

Credit Facility:    This Warrant to Purchase Stock (“Warrant”) is issued
pursuant to that certain Second Loan Modification Agreement, dated November 13,
2012 (the “Loan Modification Agreement”), to that certain Loan and Security
Agreement dated December 19, 2011 among Silicon Valley Bank, the Company and the
subsidiaries of the Company named therein, as amended (collectively, and as may
be further amended and/or modified and in effect from time to time, the “Loan
Agreement”).

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, SILICON VALLEY
BANK (together with any successor or permitted assignee or transferee of this
Warrant or of any shares issued upon exercise hereof, “Holder”) is entitled to
purchase the number of fully paid and non-assessable shares (the “Shares”) of
the above-stated Type/Series of Stock (the “Class”) of the above-named company
(the “Company”) at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to Section 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant. Reference is made to
Section 5.4 of this Warrant whereby Silicon Valley Bank shall transfer this
Warrant to its parent company, SVB Financial Group.

SECTION 1. EXERCISE.

1.1 Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.

1.2 Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:

 

  X = Y(A-B)/A



--------------------------------------------------------------------------------

where:

 

  X = the number of Shares to be issued to the Holder;

 

  Y = the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);

 

  A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and

 

  B = the Warrant Price.

1.3 Fair Market Value. If shares of the Class are then traded or quoted on a
nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a “Trading Market”), the fair market value of a Share
shall be the closing price or last sale price of a share of the Class reported
for the Business Day immediately before the date on which Holder delivers this
Warrant together with its Notice of Exercise to the Company. If shares of the
Class are not then traded in a Trading Market, the Board of Directors of the
Company shall determine the fair market value of a Share in its reasonable good
faith judgment.

1.4 Delivery of Certificate and New Warrant. Within a reasonable time after
Holder exercises this Warrant in the manner set forth in Section 1.1 or 1.2
above, the Company shall deliver to Holder a certificate representing the Shares
issued to Holder upon such exercise and, if this Warrant has not been fully
exercised and has not expired, a new warrant of like tenor representing the
Shares not so acquired.

1.5 Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.

1.6 Treatment of Warrant Upon Acquisition of Company.

(a) Acquisition. For the purpose of this Warrant, “Acquisition” means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license, or other disposition of all or substantially all of the
assets of the Company (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization, in which the stockholders of the Company in their capacity as
such immediately prior to such merger, consolidation or reorganization, own less
than a majority of the Company’s (or the surviving or successor entity’s)
outstanding voting power immediately after such merger, consolidation or
reorganization (or, if such Company stockholders beneficially own a majority of
the outstanding voting power of the surviving or successor entity as of
immediately after such merger, consolidation or reorganization, such surviving
or

 

2



--------------------------------------------------------------------------------

successor entity is not the Company); or (iii) any sale or other transfer by the
stockholders of the Company of shares representing at least a majority of the
Company’s then-total outstanding combined voting power to an equity holder who
was not an equity holder immediately prior to such transaction.

(b) Treatment of Warrant at Acquisition. In the event of an Acquisition in which
the consideration to be received by the Company’s stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a “Cash/Public Acquisition”), either (i) Holder shall exercise this
Warrant pursuant to Section 1.1 and/or 1.2 and such exercise will be deemed
effective immediately prior to and contingent upon the consummation of such
Acquisition or (ii) if Holder elects not to exercise the Warrant, this Warrant
will expire immediately prior to the consummation of such Acquisition.

(c) The Company shall provide Holder with written notice of its request relating
to the Cash/Public Acquisition (together with such reasonable information as
Holder may reasonably require regarding the treatment of this Warrant in
connection with such contemplated Cash/Public Acquisition giving rise to such
notice), which is to be delivered to Holder not less than seven (7) Business
Days prior to the closing of the proposed Cash/Public Acquisition. In the event
the Company does not provide such notice, then if, immediately prior to the
Cash/Public Acquisition, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above would be greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall
promptly notify the Holder of the number of Shares (or such other securities)
issued upon such exercise to the Holder and Holder shall be deemed to have
restated each of the representations and warranties in Section 4 of the Warrant
as the date thereof.

(d) Upon the closing of any Acquisition other than a Cash/Public Acquisition,
the acquiring, surviving or successor entity shall assume the obligations of
this Warrant, and this Warrant shall thereafter be exercisable for the same
securities and/or other property as would have been paid for the Shares issuable
upon exercise of the unexercised portion of this Warrant as if such Shares were
outstanding on and as of the closing of such Acquisition, subject to further
adjustment from time to time in accordance with the provisions of this Warrant.

(e) As used in this Warrant, “Marketable Securities” means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and is then current in its filing
of all required reports and other information under the Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise this Warrant on or prior to the closing thereof is then traded in
Trading Market, and (iii) following the closing of such Acquisition, Holder
would not be restricted from publicly re-selling all of the issuer’s shares
and/or other securities that would be received by Holder in such Acquisition
were Holder to exercise or convert this Warrant in full on or prior to the
closing of such Acquisition, except to the extent that any such restriction
(x) arises solely under federal or state securities laws, rules or regulations,
and (y) does not extend beyond six (6) months from the closing of such
Acquisition.

 

3



--------------------------------------------------------------------------------

SECTION 2. ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in additional shares
of the Class or other securities or property (other than cash), then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
additional cost to Holder, the total number and kind of securities and property
which Holder would have received had Holder owned the Shares of record as of the
date the dividend or distribution occurred. If the Company subdivides the
outstanding shares of the Class by reclassification or otherwise into a greater
number of shares, the number of Shares purchasable hereunder shall be
proportionately increased and the Warrant Price shall be proportionately
decreased. If the outstanding shares of the Class are combined or consolidated,
by reclassification or otherwise, into a lesser number of shares, the Warrant
Price shall be proportionately increased and the number of Shares shall be
proportionately decreased.

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.

2.3 No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (i) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (ii) the then-effective Warrant Price.

2.4 Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company’s expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.

2.5 Special Adjustment for Private Financing. In the event that, on or before
the first anniversary of the date of the Issue Date hereof, the Company
consummates a sale and issuance for cash of shares of the Class or of any other
class or series of its capital stock to one or more investor purchasers in a
transaction not registered under the Act (excluding sales and issuances to
employees, officers, directors and consultants of the Company or any affiliate
thereof pursuant to the exercise by such persons of stock purchase options
granted under a stock option plan approved by the Company’s Board of Directors)
at an effective price per share (the “Financing Price”) less than the Warrant
Price in effect on and as of the date of such consummation, the Warrant Price
shall automatically be adjusted to equal the Financing Price, subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant.

 

4



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Covenants. The Company represents and warrants to, and
agrees with, the Holder as follows:

(a) All Shares which may be issued upon the exercise of this Warrant shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws.

(b) The Company covenants that it shall at all times cause to be reserved and
kept available out of its authorized and unissued capital stock such number of
shares of the Class and other securities as will be sufficient to permit the
exercise in full of this Warrant.

3.2 Notice of Certain Events. If the Company proposes at any time to:

(a) declare any dividend or distribution upon the outstanding shares of the
Class, whether in cash, property, stock, or other securities and whether or not
a regular cash dividend;

(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company’s stock (other than pursuant to contractual pre-emptive rights);

(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or

(d) effect an Acquisition or to liquidate, dissolve or wind up;

then, in connection with each such event, the Company shall give Holder notice
thereof at the same time and in the same manner as given to holders of the
outstanding shares of the Class.

SECTION 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER.

The Holder represents and warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the Shares to be acquired upon
exercise of this Warrant by Holder are being acquired for investment for
Holder’s account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.

4.2 Disclosure of Information. Holder is aware of the Company’s business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities. Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.

 

5



--------------------------------------------------------------------------------

4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder’s investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.

4.4 Accredited Investor Status. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder’s investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.

4.6 No Voting Rights. Holder, as a Holder of this Warrant, will not have any
voting rights until the exercise of this Warrant.

SECTION 5. MISCELLANEOUS.

5.1 Term; Automatic Cashless Exercise Upon Expiration.

(a) Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 PM, Pacific time, on the Expiration Date and shall be void thereafter.

(b) Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share as determined in accordance
with Section 1.3 above is greater than the Warrant Price in effect on such date,
then this Warrant shall automatically be deemed on and as of such date to be
exercised pursuant to Section 1.2 above as to all Shares for which it shall not
previously have been exercised, and the Company shall, within a reasonable time,
deliver a certificate representing the Shares issued upon such exercise to
Holder.

5.2 Legends. Each certificate evidencing Shares shall be imprinted with a legend
in substantially the following form:

THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SILICON VALLEY BANK DATED MARCH 26, 2013, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE

 

6



--------------------------------------------------------------------------------

TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND LAWS OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH
OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

5.3 Compliance with Securities Laws on Transfer. This Warrant may only be
transferred or assigned in whole and not in part. This Warrant and the Shares
issued upon exercise of this Warrant may not be transferred or assigned in whole
or in part except in compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company). The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to SVB Financial Group (Silicon Valley Bank’s parent company) or any
other affiliate of Holder, provided that any such transferee is an “accredited
investor” as defined in Regulation D promulgated under the Act. Additionally,
the Company shall also not require an opinion of counsel if there is no material
question as to the availability of Rule 144 promulgated under the Act.

5.4 Transfer Procedure. After receipt by Silicon Valley Bank of the executed
Warrant, Silicon Valley Bank will transfer all of this Warrant to its parent
company, SVB Financial Group. By its acceptance of this Warrant, SVB Financial
Group hereby makes to the Company each of the representations and warranties set
forth in Section 4 hereof and agrees to be bound by all of the terms and
conditions of this Warrant as if the original Holder hereof. Subject to the
provisions of Section 5.3 and upon providing the Company with written notice,
SVB Financial Group and any subsequent Holder may transfer all or part of this
Warrant or the Shares issued upon exercise of this Warrant to any transferee,
provided, however, in connection with any such transfer, SVB Financial Group or
any subsequent Holder will give the Company notice of the portion of the Warrant
and/or Shares being transferred with the name, address and taxpayer
identification number of the transferee and Holder will surrender this Warrant
to the Company for reissuance to the transferee(s) (and Holder if applicable);
and provided further, that any subsequent transferee other than SVB Financial
Group shall agree in writing with the Company to be bound by all of the terms
and conditions of this Warrant.

5.5 Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5. All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:

SVB Financial Group

Attn: Treasury Department

3003 Tasman Drive, HC 215

Santa Clara, CA 95054

Telephone: (408) 654-7400

Facsimile: (408) 988-8317

Email address: derivatives@svb.com

 

7



--------------------------------------------------------------------------------

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

Real Goods Solar, Inc.

Attn: Chief Financial Officer

833 W. South Boulder Road

Louisville, CO 80027-2452

Telephone: (303) 222-8400

Facsimile:

Email:

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Counterparts; Facsimile/Electronic Signatures. This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement. Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.

5.9 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to its
principles regarding conflicts of law.

5.10 Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.

5.11 Business Days. “Business Day” is any day that is not a Saturday, Sunday or
a day on which Silicon Valley Bank is closed.

[Remainder of page left blank intentionally]

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY” REAL GOODS SOLAR, INC. By:  

/s/ Anthony M. Dipaolo

Name:   Anthony M. Dipaolo Title:   Chief Financial Officer “HOLDER” SILICON
VALLEY BANK By:  

/s/ Elisa Sun

Name:   Elisa Sun Title:   Vice President

 

9



--------------------------------------------------------------------------------

APPENDIX 1

NOTICE OF EXERCISE

1. The undersigned Holder hereby exercises its right to purchase             
shares of the Common Stock of                                          (the
“Company”) in accordance with the attached Warrant To Purchase Stock, and
tenders payment of the aggregate Warrant Price for such shares as follows:

 

  ¨ check in the amount of $            payable to order of the Company enclosed
herewith

 

  ¨ Wire transfer of immediately available funds to the Company’s account

 

  ¨ Cashless Exercise pursuant to Section 1.2 of the Warrant

 

  ¨ Other [Describe]             

2. Please issue a certificate or certificates representing the Shares in the
name specified below:

 

  

 

     

Holder’s Name

     

 

 

     

 

 

     

(Address)

  

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.

 

HOLDER:

 

By:  

 

Name:  

 

Title:  

 

(Date):  

 

Schedule 1